Case 4:21-mc-80061-DMR Document1 Filed 03/23/21 Page 1 of 6

hiru Fischer Law, P.L.
te Jason A. Fischer, Esq.

OE Licensed to Practice in Florida and California >
iD)

¢v21 °° 80061MISC

March 22, 2021

   

Via Federal Express Delivery (Tracking No. 773225417504) li Hi tk | )

 

Clerk of Court MAR 29 9094
United States District Court mu Od EUel
Northern District of California SUSAN Y. SOONG

 

CLERK, U.

Phillip Burton Federal Building & United States Courthouse NORTH DISTRICT OF Gan,
450 Golden Gate Avenue, 16th Floor ee ORAM
San Francisco, California 94102

 

Re: Inre. Noel: DMCA Subpoena
Commanding Production by Reddit, Inc.
New Miscellaneous Case Filing

Dear Sir or Madam:

Title 17 of the United States Code, Section 512(h), specifies that any person
authorized to act on behalf of a copyright holder may request the clerk of any
United States district court to issue a subpoena to an online service provider for
identification of an alleged infringer in accordance with the Digital Millennium

Copyright Act (“DMCA”).

This law firm has the privilege of representing Natasha Noel, owner of the
copyrights in and to certain materials that have been infringed through use of the
online services provided by Reddit, Inc. (“Reddit”). Enclosed with this letter, you
will find a copy of Ms. Noel’s original notice of alleged infringement to Reddit. Upon
information and belief, a representative of Reddit is located within the jurisdiction
of this Court who has access to the identities of the Reddit users responsible for
this infringement of Ms. Noel’s copyrights.

In addition to the original notice of infringement, you will also find a proposed
subpoena and the required affidavit concerning use of the information sought.
Pursuant to the DMCA, we respectfully request that you execute the enclosed
subpoena directing Reddit’s records custodian to disclose the users’ identities, and
then use the FedEx prepaid return label provided to return a copy of the subpoena
to our offices in Miami, Florida. A check in the amount of $49.00 to cover the filing
fee to open the miscellaneous case is also enclosed.

2 South Biscayne Boulevard, Suite 2600 Miami, Florida 33131
Case 4:21-mc-80061-DMR Document1 Filed 03/23/21 Page 2 of 6

DMCA Subpoena
March 22, 2021
Page 2 of 2

Please feel free to contact the undersigned by phone or email should you require
anything more to honor this request. Thank you in advance for your assistance with

this matter.

  

Jason A. Fischer

   

2 South Biscayne Boulevard, Suite 2600 Miami, Florida 33131
Case 4:21-mc-80061-DMR Document1 Filed 03/23/21 Page 3 of 6

eal (mail Jason Fischer <jason@fischerlawpl.com>

Notice of Copyright Infringement

1 message

 

 

Jason Fischer <jason@fischerlawpl.com> Tue, Mar 9, 2021 at 1:46 PM
To: copyright@reddit.com

 

Dear Sir or Madam,

This firm is counsel to the popular adult performer known professionally as Natasha Noel, owner of all copyrights in and to
the photos and video content published through her OnlyFans clip sharing profile/account and other social media

channels.

It has come to the attention of Ms. Noel that copies of her copyrighted content have been reproduced and published
on Reddit.com. This infringing content can be found on the following URLs:
https://external-preview.redd.it/ObhHyHcHSCOalj5s1Uf-6eGGLhQ1VXsCcjpnLRUMdTs.png?
width=960&crop=smart&format=pjpg&auto=webp&s=4cfd0021cf8ee8bbe20ed5d246637fa1584725b4
https://external-preview.redd.it/8W5q7 BfpgZ162qyHAV83123eZUzKhoe_ert98Bl4GqM.png?width=960&
crop=smart&format=pjpg&auto=webp&s=b2912152f928824d1 9f688bca29e68f4d49fa39b
https://external-preview.redd.it/aucjSuCRgf9OtM2zcrrSYWv1AcY BMW8JZn03i81 dnfs. png?width=640&
crop=smart&format=pjpg&auto=webp&s=8898f899dec2c994d632e4af495737e8499c185a
https://external-preview.redd.it/By 93wnOmSkNXk4bJSmdtOfEkk0E1 sltc5Mcqz_x0YIAY.png?width=960&
crop=smart&format=pjpg&auto=webp&s=0db243e8a1041d0c609c009b7602b27e57832059
https://external-preview.redd.it/CNTajwexCUXSjHXa4L5S6nwht2ZE8ePdzk6BhiWb50.png ?width=640&
crop=smart&format=pjpg&auto=webp&s=cbf09864bf3012a40a8826d9e8ece080201801Ff7
https://external-preview.redd.it/dblOTO9CijR86mSbkus57jt3wtX YmNVOXN-HDk0280Q.png?width=640&
crop=smart&format=pjpg&auto=webp&s=23e84382d7012e9cd1 9abec9dd7ea211d7b1fc54
https://external-preview.redd.it/ERwwRXwhKNm6z4V7KXfwbE1HgB7WdN3AYo6vzuG9UKI.png?width=960&
crop=smart&format=pjpg&auto=webp&s=f29f1c11df7af5f352cb7e22 3ff1172bf7bd4505
https://external-preview.redd.it/JOTrUq7BYsyWog8U3hzWQ2JKDwi7sVDF-oYqO95u2hU.png?width=640&
crop=smart&format=pjpg&auto=webp&s=fe0378d563824 7c0fccc28629156a341ca7471c4
https://external-preview.redd.it/I4F HPHGHLg9KFa__dh1jf6qthT1wiY HvdA9dZEKNKSY.png?
width=640&crop=smart&format=pjpg&auto=webp&s=e8ea4d6cbhc9ce9fc8695cb2c1d8dc2093771b707
https://external-preview.redd. it/s4lsVjOdzU-YaWzqme0vgGNPEC9sevGeN57cpXT9PW4g.png?
width=320&crop=smart&format=pjpg&auto=webp&s=2dee3047 76d637 1 8fe57 13975692432a489fcc74
https://i.redd.it/7dOfk6lqpyh61 .jpg
https://i.redd.it/9sfO06a03tad61 .jpg
https://i.redd.it/9wkdcs6uw6h61 .jpg
https://preview.redd.it/0nn19z59g1161.jpg?width=828&format=pjpg&auto=webp&s=
b0d1f617b7135682f9c0694cd48b499d7eca2bd4
https://preview.redd.it/520j3259g 1161 .jpog?width=828&format=pjpg&auto=webp&s=
b99c107715550f46263d9b960222b07 750bf5a52
https://preview.redd.it/5hbq4z5991161.jpg?width=828&format=pjpg&auto=webp&s=
23942df24f50f02d4bf0f0f3a52fbc8f4 5efbff3
https://preview.redd.it/66fq0z59g 1161 .jpg?width=640&crop=smart&auto=webp&s=
ed96 1daba153fbd3d2e23dac7c88f4888e86fe34
https://preview.redd.it/66fq0z59g1161.jpg?width=828&format=pjpg&auto=webp&s=
3032f687d93c3f5a3b01adbd1d870c7c6ec07f72
https://preview.redd.it/7d0fk6lqpyh61 .jog?width=640&crop=smart&auto=webp&s=
7fafb48 1 5ae7d8fc9ec53ee28b6ed0d57408ac0f
https://preview.redd.it/8mfeqy59g 1161 .jpg?width=828&format=pjpg&auto=webp&s=
ecbddb3ff0bd03efd5fe68dde0ea850c77358ba4
https://preview.redd.it/8rbr6z59g 1161 .jpog?width=828&format=pjpg&auto=webp&s=
1f468d2979e7c8d0a54ba5e6fat 7 13134695735b
https://preview.redd.it/9sf06a03tad61 .jpg?width=640&crop=smart&auto=webp&s=
ff1 5b5a36ba4d1678f311d3e1f2a2050a74ce4 13
https://preview.redd.it/9v2rt069g1161.jpg?width=826 &format=pjpg&auto=webp&s=
13c4d4ee4bd81d26f9e1daaa9070d674dd454731
https://preview.redd.it/afnj1khiu4161 .jpg?width=828&format=pjpg&auto=webp&s=
a8e7f6a9d72634263d5cf332073a44efddf5c6d3
Case 4:21-mc-80061-DMR Document1 Filed 03/23/21 Page 4 of 6

https://preview.redd.it/bOwymlhiu4161 .jpg?width=828&format=pjpg&auto=webp&s=
d91336e3f36f877a4c4817d689c1912cf0ac83ce

https://preview.redd.it/cp1If069g1161 .jog?width=828&format=pjpg&auto=webp&s=
2€011a9961ab4b0d725d87ab5cbdf34128200f8b

https://preview.redd.it/dte647yjjxf61 jpg ?width=828&format=pjpg&auto=webp&s=
0de888e50a723430a57ff11e0728db24cc05a1a6

https://preview.redd.it/el0zxlhiu416 1 .jpg?width=828&format=pjpg&auto=webp&s=
85baaQ3136bb53da1 de456da8fe66dcec4a6324a

https://preview.redd.it/fedqvghiu4l61 .jog?width=828&format=pjpg&auto=webp&s=
d49f92f27 1 2b6c7c3688a0a40be86f05d891 8eb0

https://preview.redd.it/ga4otihiu4161 .jog?width=828&format=pjpg&auto=webp&s=
aQ9ef7721b5c73166f7698 1bd52df0a0b22be6277

https://preview.redd.it/hme62lhiu4161 .jpg?width=828&format=pjpg&auto=webp&s=
fea8fa607b6de24b63f6e7ae/7eb/cic5ca7b2c3c

https://preview.redd.it/j41txfhiu4161 .jpog?width=828&format=pjpg&auto=webp&s=
c16ae913ae865f97538db9 1d68b1ce1f0f35a210

https://preview.redd.it/k7037259g 1161 .jpg?width=826&format=pjpg&auto=webp&s=
ee98f84325e57735fa7c8dbb7c68c1a7de89e0bf

https://preview.redd.it/I262xy59g 1161 .jpg?width=828&format=pjpg&auto=webp&s=
85e9f742b96311d79dfd6d4f9a3c15b3a8237958

https://preview.redd.it/let5qmhiu4l61 .jpog?width=828&format=pjpg&auto=webp&s=
ace9d300388879294f65c80dfbbf9d 1 81cd8f1d4

https://preview.redd.it/mOhjkihiu4|61 .jpog?width=828&format=pjpg&auto=webp&s=
96186cb157a26e014390c98ec80e901c2ffaef83

https://preview.redd.it/mOtyu7yjjxf61 .jog?width=828&format=pjpg&auto=webp&s=
994134473fd059caf24e9 1b3094296468f778ea8

https://preview.redd.it/odl83jhiu4l6 1 jpg ?width=828&format=pjpg&auto=webp&s=
0929e211c2bb77d3fe6c32c049f3bdd48a9eeb93

https://preview.redd.it/s9rejkhiu4l6 1 .jpg?width=828&format=pjpg&auto=webp&s=
5b2c45b66ee6467 3fde5f82cdc33ae1c0e56d230

https://preview.redd.it/tmq5d069g 1161 .jpg?width=828&format=pjpg&auto=webp&s=
d364bca36ac2abb129e7b7 122084dd81c8182bce

https://preview.redd.it/xO5nikhiu4|61 .jog?width=828&format=pjpg&auto=webp&s=
95f013d333be58bd038bd99ec2886c46c4e66b64
https://www.reddit.com/r/Natashanoel/comments/kznjbx/natasha_noel/?utm_source=share&utm_medium=web2x&
context=3

https://www. reddit.com/r/Natashanoel/comments/Ic6660/8089/?utm_source=share&utm_
medium=web2x&context=3
https://www.reddit.com/r/Natashanoel/comments/le7ziz/twitter/?utm_source=share&utm_
medium=web2x&context=3

https://www. reddit.com/r/Natashanoel/comments/Iroqa1/its_real_boys/?utm_source=share&utm_medium=web2x&
context=3
https://www.reddit.com/r/Natashanoel/comments/lrogp9/damn/?utm_source=share&utm_
medium=web2x&context=3
https://www.reddit.com/r/Natashanoel/comments/lror25/last_one_ass_fat/?utm_source=
share&utm_medium=web2x&context=3

https://www. reddit.com/r/Natashanoel/comments/Itbdwa/camsoda_live_just_now/?utm_
source=share&utm_medium=web2x&context=3
https://Awww.reddit.com/r/Natashanoel/comments/Ite844/bkugjjk/?utm_source=share&utm_
medium=web2x&context=3

https://www. reddit.com/r/Natashanoel/comments/Ite8b 1/Afikggti/?utm_source=share&utm_
medium=web2x&context=3

https://www. reddit.com/r/Natashanoel/comments/Ite812/I/?utm_source=share&utm_medium=web2x&context=3

This copyrighted material was captured from Ms. Noelle’s accounts on OnlyFans (https://onlyfans.com/natashanoel),
CamSoda (https://www.camsoda.com/natashanoel), and Twitter (https://twitter.com/natashanoelll) without permission

and has similarly been reproduced and published on Reddit.com without permission. Accordingly, we respectfully request
that you remove the above-described copyrighted materials from your site.

Please accept this communication and my statement, on behalf of Ms. Noel, as copyright owner, that | have a good-faith
belief that the use of the above-described copyrighted materials is not authorized by Ms. Noel, her agent, or the law. The
information in this notification is accurate, and | swear, under penalty of perjury, that | am authorized to act on behalf of the
owner of an exclusive right that is infringed. Should you require additional information, please feel free to contact me by
response to this correspondence or at:
Case 4:21-mc-80061-DMR Document1 Filed 03/23/21 Page 5 of 6
Jason A. Fischer
Fischer Law, P.L.
2 South Biscayne Blvd., Suite 2600
Miami, Florida 33131
305-306-3995
Please reply to me confirming that this material has been removed from public access.

Thank you for your attention to this matter and your anticipated cooperation.

Yours very truly,
/s/Jason A. Fischer

By typing "/s/" followed by my name above, | hereby adopt that electronic signature as my own, pursuant to 15
U.S.C. § 7001 (the "ESIGN Act"), and affirmatively consent to its use as such.

 

Confidentiality Notice: This communication, including attachments, contains information that is confidential and
protected by the attorney/client or other privileges. It constitutes non-public information intended to be conveyed only to
the designated recipient(s). If the reader or recipient of this communication is not the intended recipient, an employee or
agent of the intended recipient who is responsible for delivering it to the intended recipient, or you believe that you have
received this communication in error, please notify the sender immediately by return e-mail and promptly delete this e-
mail, including attachments without reading or saving them in any manner. The unauthorized use, dissemination,
distribution, or reproduction of this e-mail, including attachments, is prohibited and may be unlawful. Receipt by anyone
other than the intended recipient(s) is not a waiver of any attorney/client or other privilege.
Case 4:21-mc-80061-DMR Document1 Filed 03/23/21 Page 6 of 6

AFFIDAVIT

STATE OF FLORIDA
COUNTY OF MIAMI-DADE

Before me, the undersigned authority, personally appeared Jason A. Fischer, who
is personally known to me, and after being duly sworn, stated:

1. My name is Jason A. Fischer.

De On March 22, 2021, I prepared and submitted a subpoena (the “Subpoena”’),
pursuant to 17 U.S.C. § 512(h), to the Clerk of the U.S. District Court for the Northern

District of California.

3. I do swear under penalty of perjury that the Subpoena sought is to obtain
the identity of alleged copyright infringers and that such information will only be used for

the purpose of protecting the copyrights of Natasha Noel.
4, I have personal knowledge of all facts set forth in this Affidavit.

5. The facts set forth in this Affidavit are true and correct.

FURTHER AFFIANT SAYETH NAUGHT.

fo
Lojl—

zg ~ JASON A. FISCHER

SWORN TO AND SUBSCRIBED before me on March 22, 2021, by Jason A.
Fischer, who is personally known to me.

 

ne
‘ Notary Public
f,/ 3 | ;
Print Name: Ee OC) I J\ )x%o Al

 

   
 

   
 

or Co . COLIN N DIXON y
Era ~; Notary Public - State of Florida
RIES: Commission # GG 968968

“REE
“OF Re My Comm, Expires Mar 12
; , 2024
Bonded through National Notary Assn.

      
     
